      Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


ERIK GARCIA,                                         )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
OAK VILLAGE, LTD.,                                   )
                                                     )
                       Defendant.                    )

                                         COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendant, OAK VILLAGE, LTD., pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.


                                                 1
       Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 2 of 14




        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.     Defendant, OAK VILLAGE, LTD. (hereinafter “OAK VILLAGE, LTD.”), is a

Texas limited company that transacts business in the State of Texas and within this judicial

district.

        8.     Defendant, OAK VILLAGE, LTD., may be properly served with process for

service via its Registered Agent, to wit:         c/o Will Davis, III, Registered Agent, 2500

Tanglewilde, Suite 306, Houston, TX 77063.

                                  FACTUAL ALLEGATIONS

        9.     On or about February __, 2021, Plaintiff was a customer at “Korea House” a

business located at 10078 Long Point Road, Houston, TX 77055, referenced herein as “Korea

House”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also attached is

a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

        10.    Defendant, OAK VILLAGE, LTD., is the owner or co-owner of the real property

and improvements that Korea House is situated upon and that is the subject of this action,

referenced herein as the “Property.”



                                                 2
      Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 3 of 14




       11.     Plaintiff’s access to the business(es) located 10078 Long Point Road, Houston,

TX 77055, Harris County Property Appraiser’s identification number 0583030000004 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, OAK VILLAGE, LTD., is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       12.     Defendant, OAK VILLAGE, LTD., as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, OAK VILLAGE, LTD., and the tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s independent

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       13.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       14.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to



                                                 3
      Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 4 of 14




access.

          15.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          17.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,
                  segregation, and relegation to lesser service, programs, activities, benefits,
                  jobs, or other opportunities; and

          (v)     the continuing existence of unfair and unnecessary discrimination and
                  prejudice denies people with disabilities the opportunity to compete on an
                  equal basis and to pursue those opportunities for which our free society is
                  justifiably famous, and costs the United States billions of dollars in
                  unnecessary expenses resulting from dependency and non-productivity.


                                                    4
      Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 5 of 14




42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.



                                                5
      Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 6 of 14




       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Defendant, OAK VILLAGE, LTD., has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).




                                                 6
      Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 7 of 14




        28.     Defendant, OAK VILLAGE, LTD., will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, OAK VILLAGE, LTD., is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     Across the vehicular way from Advanced Auto Parts, the ground surfaces of the

                two accessible spaces and associated access aisles have vertical rises in excess of

                ¼ (one quarter) inch in height, are not stable or slip resistant, have broken or

                unstable surfaces or otherwise fail to comply with Sections 502.4, 302 and 303 of

                the 2010 ADAAG standards. This violation would make it dangerous and difficult

                for Plaintiff to access the units of the Property.

        (ii)    There is a policy of placing parking stops in the access aisles at the Property.

                Specifically, there is a parking stop located in the access aisle of the accessible

                parking space across the vehicular way from Advanced Auto Parts, which

                improperly encourages parking in the access aisle in violation of Section 502.3.3

                of the 2010 ADAAG standards.           This violation would make it difficult for

                Plaintiff to leave a vehicle when parked in this accessible parking space.



                                                   7
Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 8 of 14




 (iii)   There is a policy of placing parking stops in the access aisles at the Property.

         Specifically, there is a parking stop located in the access aisle of the accessible

         parking space across the vehicular way from Advanced Auto Parts, which creates

         an unlevel surface in the access aisle in violation of section 502.4 of the 2010

         ADAAG Standards.

 (iv)    Across the vehicular way from Advanced Auto Parts, the accessible parking

         spaces are not located on the shortest distance to the accessible route leading to

         the accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG

         Standards. This violation would make it difficult for Plaintiff to access the units of

         the Property.

 (v)     Across the vehicular way from Advanced Auto Parts, the accessible parking

         spaces are not adequately marked so as to determine the width of the accessible

         parking spaces and access aisles and are in violation of Section 502.1 of the 2010

         ADAAG standards. This violation would make it difficult for Plaintiff to locate an

         accessible parking space.

 (vi)    Near Advanced Auto Parts, the ground surfaces of the accessible route leading

         from the accessible parking spaces to the nearest accessible ramp have vertical

         rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

         have broken or unstable surfaces or otherwise fail to comply with Sections 302

         and 303 of the 2010 ADAAG standards. This violation would make it dangerous

         and difficult for Plaintiff to access the units of the Property.

 (vii)   Near Unit 10086C, the access aisle to the accessible parking space is not level due

         to the presence of an accessible ramp in the access aisle in violation of Section



                                            8
Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 9 of 14




          502.4 of the 2010 ADAAG standards. This violation would make it dangerous

          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property.

 (viii)   Near Unit 10086C, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking space in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (ix)     Near Unit 10086C, the accessible parking space is not level due to the presence of

          accessible ramp side flares in the accessible parking space in violation of Sections

          502.4 and 406.5 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

 (x)      Near Unit 10086C, the ground surfaces of the accessible space and associated

          access aisle have vertical rises in excess of ¼ inch in height, are not stable or slip

          resistant, have broken or unstable surfaces or otherwise fail to comply with

          Sections 502.4, 302 and 303 of the 2010 ADAAG standards. Specifically, there

          are gouges 2-3 inches deep. This violation would make it dangerous and difficult

          for Plaintiff to access the units of the Property.

 (xi)     Near Unit 10066, the access aisle to the accessible parking space is not level due

          to the presence of an accessible ramp in the access aisle in violation of Section

          502.4 of the 2010 ADAAG standards. This violation would make it dangerous

          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property.



                                              9
Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 10 of 14




 (xii)    Near Unit 10066, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking space in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (xiii)   Across the vehicular way from Unit 10058, the two accessible parking spaces do

          not have a marked access aisle in violation of Section 502.3.3 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access the accessible entrances of the Property.

 (xiv)    Across the vehicular way from Unit 10058, the two accessible parking spaces are

          not located on the shortest distance to the accessible route leading to the

          accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG

          Standards. This violation would make it difficult for Plaintiff to access the units of

          the Property.

 (xv)     Near Unit 10058, there is a vertical rise at the base of the accessible ramp that is

          in excess of a 1.5 inches, in violation of Sections 303.2 and 405.4 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access public features of the Property.

 (xvi)    Near Unit 10058, the ground surfaces of the accessible ramp are not stable or slip

          resistant due to being painted and fail comply with Sections 302, 303 and 405.4 of

          the 2010 ADAAG standards. This violation would make it dangerous and difficult

          for Plaintiff to access the units of the Property.

 (xvii) In front of Unit 10058, there is one accessible parking space that does not have a

          marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG



                                             10
     Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 11 of 14




               standards. This violation would make it dangerous and difficult for Plaintiff to

               access the accessible entrances of the Property.

       (xviii) In front of Unit 10020, there is one accessible parking space that does not have a

               marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

               standards. This violation would make it dangerous and difficult for Plaintiff to

               access the accessible entrances of the Property.

       (xix)   In front of Unit 10020, the accessible parking space is not located on the shortest

               distance to the accessible route leading to the accessible entrances as there is no

               nearby ramp in violation of Section 208.3.1 of the 2010 ADAAG Standards. This

               violation would make it difficult for Plaintiff to access the units of the Property.

       (xx)    In front of Unit 10034, the access aisle to the accessible parking space is not level

               due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property.

       (xxi)   In front of Unit 10034, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This violation would make it difficult and dangerous

               for Plaintiff to exit/enter their vehicle.

       (xxii) Defendants fail to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       30.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.



                                                  11
     Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 12 of 14




       31.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       34.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       35.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, OAK

VILLAGE, LTD., has the financial resources to make the necessary modifications. According to

the Property Appraiser, the Appraised value of the Property is $10,876,950.00.

       36.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       37.       Upon information and good faith belief, the Property has been altered since 2010.

       38.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       39.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and



                                                 12
     Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 13 of 14




reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

OAK VILLAGE, LTD., is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       40.     Plaintiff’s requested relief serves the public interest.

       41.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, OAK VILLAGE, LTD..

       42.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, OAK VILLAGE, LTD., pursuant to 42 U.S.C. §§ 12188 and 12205.

       43.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, OAK

VILLAGE, LTD., to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, OAK VILLAGE, LTD., in violation of the ADA

               and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, OAK

               VILLAGE, LTD., from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, OAK VILLAGE, LTD., to (i)

               remove the physical barriers to access and (ii) alter the Property to make it readily

               accessible to and useable by individuals with disabilities to the extent required by

               the ADA;




                                                 13
Case 4:21-cv-00685 Document 1 Filed on 03/02/21 in TXSD Page 14 of 14




 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: March 2, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        14
